DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “x” has been used to designate both the longitudinal axis and the swing axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "35" and "x" have both been used to designate the swing axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a swing axis (35) located between the first portion (33) and the second portion (34),” must be shown or the feature canceled from the claims.  As it stands, Figures 5 and 6 show the swing axis located on the first portion. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 10, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). It is unclear what the term “journalled” in claim 3 is defined as, therefore making the relationship between the pully and the slide element unclear. The term is indefinite because the specification does not clearly redefine the term.
Claim 4 is rejected to as being dependent on a rejected claim.
Claim 10 states “a swing axis (35) located between the first portion (33) and the second portion (34).” However, Figures 5 and 6 show the swing axis located on the first portion, not between the first portion and second portion. Since these are a direct contradiction of one another, it is unclear where the swing axis is located, rendering Claim 10 indefinite.
Claim 11 recites the limitation "the state" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim. Previously only “the first state” and “the second state” were mentioned so it is unclear which state this is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 12, 13, 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarosik et al. (WO 2017/213577) (cited by applicant in IDS dated 4/23/21).
 Regarding Claim 1, Jarosik discloses a milking apparatus comprising a milking cluster (cluster 4) having a plurality of teatcups to be attached to an animal to be milked (4; Figure 1); a retraction line (flexible element 3) connected to the milking cluster (Figure 1); a cylinder (cylinder 1) comprising an elongated cylinder chamber (Figure 1) and a piston (piston 2) being movable back and forth in the cylinder chamber along a longitudinal axis (Figure 4) to a first end position adjacent to a first end of the cylinder chamber, and to a second end position adjacent to a second end of the cylinder chamber (Figure 4), wherein the cylinder chamber forms a first chamber part between the piston and the first end and a second chamber part between the piston and the second end (shown in edited Figure 4 below), and wherein the piston is configured to act on the retraction line to move the milking cluster to a retracted rest position when the piston is moved to the second end position (“in its non-active position, the milking cluster 4 is hanging in the flexible element immediately below the redirecting member 6 of the sensing element.” Page 12 lines 21-22), and to permit the milking cluster to be moved to an active milking position when the piston is in the first end position (“moving the milking cluster 4 to an active milking position in which it is attached to the teats of a cow.” Page 9 lines 16-17); and a switch device comprising a switch (sensing element 5) and a tilting element (redirecting member 6) having a first portion attached to the retraction line (wheel and axle 18) and a second portion acting on the switch (biasing member 15), wherein the switch device is configured to alternate between a first state and a second state (Figures 2 and 3), wherein the retraction line is attached to the first portion of the tilting element to cause the switch device to change from the first state to the second state when a movement of the milking cluster from the retracted rest position is initiated (Figures 2 and 3), wherein, the first chamber part is closed and connectable to a device providing a pressurized medium (Figure 1; vacuum source 24), the second chamber part is closed and connectable to said device (Figure 1), and the switch device in the second state is configured to initiate a supply of the pressurized medium from said device to the second chamber part, thereby forcing the piston to move to the first end position (“The cylinder 1 is connected to a vacuum source 24 which provides a vacuum in the cylinder 1 that holds the piston 2 in a locked position as long as the pulling force F generated by the cluster 4 is not relieved.” Page 9 lines 21-23).

    PNG
    media_image1.png
    587
    637
    media_image1.png
    Greyscale

Regarding Claim 9, Jarosik discloses the milking apparatus according to claim 1, wherein the first portion (wheel and axle 18) has a greater weight than the second portion (biasing member 15; “The biasing member 15 could be a magnet, a spring, a weight or any other member by means of which a biasing force counteracting the force applied by the flexible element can be applied to the redirecting member.” Page 5 lines 21-23).
Regarding Claim 12, Jarosik discloses the milking apparatus according to claim 1, wherein the switch (sensing element 5) comprises a proximity sensor (“The sensor could be any suitable kind of sensor for sensing the motion or position of the redirecting member, such as a magnetic sensor, a piezoelectric sensor, a proximity sensor etc.” Page 5 lines 14-16).
Regarding Claim 13, Jarosik discloses the milking apparatus according to claim 1, further comprising a control unit (control unit 8), wherein the switch device communicates with the control unit to transfer a signal to the control unit when the switch device has reached the second state, and wherein the control unit is configured to initiate said supply of the pressurized medium from said device to the second chamber part (“The control unit 8 is arranged to initiate closure of fluid communication between the cylinder 1 and the vacuum source 24” Page 10 lines 1; Figure 5).
Regarding Claim 14, Jarosik discloses the milking apparatus according to claim 13, wherein the milking apparatus comprises a vacuum source (vacuum source 24) configured to provide a milking vacuum to the milking cluster and the teatcups (Figure 1), and wherein application of the milking vacuum to the milking cluster is initiated by the control unit upon receipt of said signal from the switch device (“The control unit 8 is arranged to initiate closure of fluid communication between the cylinder 1 and the vacuum source 24” Page 10 lines 1; Figure 5).
Regarding Claim 15, Jarosik discloses the milking apparatus according to claim 1, wherein the cylinder via the retraction line (flexible element 3) is provided to move the switch device (sensing element 5) from the second state to the first state when the milking cluster is moved from the active milking position to the retracted rest position (“the flexible element 3 extends to the second further redirecting element 11, by which it is redirected and extends along its path to the first further redirecting element 10, by which it is redirected and extends to the redirecting member 6 of the sensing element 5.” Page 10 line 30-Page 11 lines 1-2).
Regarding Claim 16, Jarosik discloses a milking plant comprising a plurality of milking places, wherein each milking place comprises a milking apparatus according to claim 1 (Figure 6; “there is provided a plurality of milking stations, each one of which may preferably be equipped with a milking cylinder unit and a milking apparatus according to the present invention.” Page 14 lines 3-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jarosik et al. (WO 2017/213577) as applied to claim 1 above, and further in view of Schluckbier (US 3929103) (cited by applicant in IDS dated 4/23/21).
Regarding Claim 2, Jarosik discloses the milking apparatus according to Claim 1.
Jarosik fails to disclose the milking apparatus, wherein the cylinder comprises a piston rod attached to the piston and extending through a first end piece of the cylinder, wherein the first end piece is provided at and closes the first end of the cylinder chamber, wherein a pulley is attached to an outer end of the piston rod outside the cylinder chamber and wherein an intermediate portion of the retraction line runs around the pulley.
However, Schluckbier teaches the milking apparatus, wherein the cylinder (cylinder 40) comprises a piston rod (piston rod 42) attached to the piston and extending through a first end piece of the cylinder (Figure 3), wherein the first end piece is provided at and closes the first end of the cylinder chamber (Shown in Figure 2), wherein a pulley (pulley 50) is attached to an outer end of the piston rod outside the cylinder chamber (Figure 3) and wherein an intermediate portion of the retraction line (chain 48) runs around the pulley (Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the piston and cylinder of Jarosik, with the piston rod and pulley of Schluckbier, in order to easily move the teatcups into an active position with minimal force required.
Regarding Claim 3, Jarosik in view of Schluckbier teaches the milking apparatus according to Claim 2.
Jarosik fails to disclose the milking apparatus, wherein the pulley is journalled on a slide element attached to the outer end of the piston rod and supported by a guide surface.
However, Schluckbier teaches the milking apparatus, wherein the pulley (pulley 50) is journalled on a slide element (bracket 54; Figure 2) attached to the outer end of the piston rod (piston rod 42; Figures 2 and 3) and supported by a guide surface (support column 26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the piston of Jarosik, with the slide element and guide surface of Schluckbier, in order to ensure the teatcups can move from active to rest positions smoothly and without injuring the animal.
Regarding Claim 6, Jarosik discloses the milking apparatus according to Claim 1.
Jarosik fails to teach the milking apparatus, wherein the retraction line comprises a chain.
However, Schluckbier teaches the milking apparatus, wherein the retraction line comprises a chain (chain 48).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retraction line of Jarosik with the chain of Schluckbier, in order to prevent the line from becoming damaged with regular use.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jarosik and Schluckbier as applied to claim 3 above, and further in view of Fransen (US 6213051).
Regarding Claim 4, Jarosik in view of Schluckbier teaches the milking apparatus according to Claim 3.
Jarosik fails to disclose the milking apparatus, wherein the guide surface extends from the cylinder in parallel with the longitudinal axis.
However, Fransen teaches the milking apparatus, wherein the guide surface (guide rods 18) extends from the cylinder (cylinder unit 16) in parallel with the longitudinal axis (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide surface of modified Jarosik to be extending from the cylinder and in parallel with the longitudinal axis as taught by Fransen, in order to ensure the teatcups can move from active to rest positions smoothly and without injuring the animal, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jarosik as applied to claim 1 above, and further in view of Flocchini (US 4408564) (cited by applicant in IDS dated 4/23/21).
Regarding Claim 5, Jarosik discloses the milking apparatus according to Claim 1. Jarosik further discloses the milking apparatus wherein the retraction line has a second end attached to the milking cluster.
Jarosik fails to disclose the milking apparatus, wherein the retraction line has a first end attached to the switch device.
However, Flocchini teaches the milking apparatus, wherein the retraction line (line 24) has a first end attached to the switch device (sheave 51; Figures 2 and 3) and a second end attached to the milking cluster (teat cups 14; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retraction line of Jarosik, with the first end connected to the switch device as taught by Flocchini, in order to easily move the teatcups into an active position with minimal force required.
Claims 7, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jarosik as applied to claims 1 and 9 above, and further in view of Krone (WO 2012/126502).
Regarding Claim 7, Jarosik discloses the milking apparatus according to Claim 1. Jarosik further discloses the milking apparatus, wherein the switch device (sensing element 5) is provided at a distance from the cylinder (cylinder 1; Figure 4).
Jarosik fails to disclose the milking apparatus wherein said distance is longer than the distance between the first and the second end positions of the piston.
However, Krone teaches the milking apparatus wherein said distance (between 12 and 2a) is longer than the distance between the first and the second end positions (2a and 2b) of the piston (Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distance between the switch device and the cylinder of Jarosik, to be longer than the distance between the first and second end positions as taught by Krone, in order to allow the parts to easily be replaced when needed, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding Claim 10, Jarosik discloses the milking apparatus according to Claim 9.
Jarosik fails to disclose the milking apparatus, wherein the switch device further comprises a swing axis located between the first portion and the second portion, and the tilting element is tiltable around the swing axis.
However, Krone teaches the milking apparatus, wherein the switch device (fixing piece 12) further comprises a swing axis (pivot axis 12c) located between the first portion and the second portion (articulation section 12a and receptacle 12e), and the tilting element is tiltable around the swing axis (Figures 2 and 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first portion, second portion, and tilting element of Jarosik with the swing axis of Krone, in order to easily move the teatcups into an active position with minimal force required.
Regarding Claim 11, Jarosik in view of Krone teaches the milking apparatus according to Claim 10.
Jarosik fails to disclose the milking apparatus, wherein the second portion in the second state of the switch device is tilted towards or against the switch by means of gravity, and in the state of the switch device is tilted away from the switch.
However, Krone teaches the milking apparatus, wherein the second portion in the second state of the switch device is tilted towards or against the switch (Figure 3) by means of gravity, and in the state of the switch device is tilted away from the switch (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the switch device of Jarosik, with the tilting of Krone, in order to easily move the teatcups into an active position with minimal force required.
Regarding Claim 17, Jarosik discloses the milking apparatus according to Claim 1.
Jarosik fails to disclose the milking apparatus, wherein, the tilting element is tiltable, in the second state of the switch device when the retraction line is relieved, the second portion is tilted towards or against the switch by gravity, and in the first state of the switch device when the retraction line is tensioned, the second portion is tilted away from the switch by a pulling force of the retraction line and the piston of the cylinder.
However, Krone teaches the milking apparatus, wherein, the tilting element is tiltable (pivot axis 12c; Figures 2 and 3), in the second state of the switch device when the retraction line (flexible element 11) is relieved, the second portion is tilted towards or against the switch by gravity (Figure 3), and in the first state of the switch device when the retraction line (flexible element 11) is tensioned, the second portion is tilted away from the switch by a pulling force of the retraction line and the piston of the cylinder (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the switch device of Jarosik, with the tilting of Krone, in order to easily move the teatcups into an active position with minimal force and number of parts required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Icking (US 4586462), Andersson et al. US (2013/0074775), and Larson et al. (US 6240878) are considered relevant prior art as they pertain to similar milking machines ad arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642